1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    TERRENCE LAMONT DAVIS,                         )   Case No.: 1:18-cv-01393-AWI-SAB (PC)
                                                    )
9                     Plaintiff,                    )
                                                    )   FINDINGS AND RECOMMENDATIONS
10          v.                                          RECOMMENDING PLAINTIFF’S MOTION TO
                                                    )   PROCEED IN FORMA PAUPERIS BE DENIED
11                                                  )
     CALIFORNIA CORRECTIONAL
                                                    )   [ECF No. 2]
12   INSTITUTION TRUST OFFICE
                                                    )
     OFFICIALS, et al.,                             )
13                                                  )
                      Defendants.                   )
14
                                                    )
15
16          Plaintiff Terrence Lamont Davis is proceeding pro se in this civil rights action pursuant to 42
17   U.S.C. § 1983.
18          Plaintiff filed the instant complaint on October 10, 2018. (ECF No. 1.)
19          On October 15, 2018, the Court directed Plaintiff to pay the filing fee or submit an application
20   to proceed in forma pauperis. (ECF No. 4.)
21          After receiving an extension of time, Plaintiff filed an application to proceed in forma pauperis
22   on December 26, 2018, which is presently before the Court. (ECF No. 14.)
23                                                      I.
24                                           LEGAL STANDARD
25          The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner
26   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). Pursuant to
27   the PLRA, the in forma pauperis statue was amended to include section 1915(g), a non-merits related
28   screening device which precludes prisoners with three or more “strikes” from proceeding in forma
                                                        1
1    pauperis unless they are under imminent danger of serious physical injury. 28 U.S.C. § 1915(g);

2    Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007). The statute provides that “[i]n no event

3    shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more prior occasions,

4    while incarcerated or detained in any facility, brought an action or appeal in a court of the United States

5    that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which

6    relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

7    U.S.C. § 1915(g).

8                                                                II.

9                                                        DISCUSSION

10            As a threshold issue before turning to whether the PLRA applies to this case, the Court must

11   examine whether Plaintiff’s claim is properly brought in a civil rights action, pursuant to 42 U.S.C. §

12   1983, rather than in a petition for writ of habeas corpus. In this case, a finding in Plaintiff’s favor, i.e.,

13   that he was denied access to his legal property and to the courts, would not necessarily impact the

14   duration of his confinement. Therefore, his claim falls outside of the core of habeas corpus, and is

15   properly brought in a civil rights complaint. See Nettles v. Grounds, 830 F.3d 922, 934-35 (9th Cir.

16   2016) (en banc).

17            Turning to the application of the PLRA in this matter, the Court finds that Plaintiff has incurred

18   three or more strikes under section 1915(g) prior to filing this lawsuit. The Court takes judicial notice

19   of the following cases: Davis v. Chapparro, et al., No. 1:06-cv-00118-LJO-SMS (PC) (E.D. Cal. June

20   1, 2007) (dismissed action with prejudice for failure to state a cognizable claim for relief); Davis v. High

21   Desert State Prison, et al., No. 2:14-cv-00404-EFB (PC) (E.D. Cal. Nov. 7, 2014) (dismissed action for

22   failure to state a cognizable claim for relief); and Davis v. Solano State Prison, et al., No. 2:04-cv-00320-

23   DFL-KJM (PC) (E.D. Cal. Apr. 12, 2005) (dismissed action for failure to state a cognizable claim for

24   relief).1

25
26
     1
       See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“[W]hen (1) a district court dismissed a complaint on the
27   ground that it fails to state a claim, and (2) the court grants leave to amend, and (3) the plaintiff then fails to file an
     amended complaint, the dismissal counts as a strike under § 1915(g).”). The Ninth Circuit reasoned that “[a] prisoner may
28   not avoid incurring strikes simply by declining to take advantage” of the opportunity to amend the complaint. Id.

                                                                  2
1           The issue now becomes whether Plaintiff has met the imminent danger exception, which requires

2    Plaintiff to show that he is under (1) imminent danger of (2) serious physical injury and which turns on

3    the conditions he faced at the time he filed his complaint on September 21, 2017. Andrews, 493 F.3d

4    at 1053-1056. Conditions which posed imminent danger to Plaintiff at some earlier time are immaterial,

5    as are any subsequent conditions. Id. at 1053. While the injury is merely procedural rather than a merits-

6    based review of the claims, the allegations of imminent danger must still be plausible. Id. at 1055.

7           The Court further finds that Plaintiff’s complaint allegations do not meet the imminent danger

8    exception. Andrews, 493 F.3d at 1053. Plaintiff has not shown that he is at risk of any serious physical

9    injury. Rather, Plaintiff contends that he has only been allowed access to limited legal property and has

10   been denied access to the courts. Accordingly, Plaintiff is ineligible to proceed in forma pauperis in this

11   action, and he should be required to pre-pay the $400 filing fee to proceed in this case.

12                                                      IV.

13                                          RECOMMENDATIONS

14          Based on the foregoing, it is HEREBY RECOMMENDED that:

15          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 14) be denied; and

16          2.      Plaintiff be required to pay the $400.00 filing fee within thirty (30) days of service of the

17   Court’s order adopting these Findings and Recommendations.

18          These Findings and Recommendations will be submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

20   after being served with these Findings and Recommendations, Plaintiff may file written objections

21   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

22   Recommendations.” Plaintiff is advised that failure to file objections within the

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         3
1    specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-

2    39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:    January 2, 2019
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
